EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Joseph Butscher, on 10/21/21.
The application has been amended as follows: 
Claim 1 is amended to recite:
“A rail vehicle braking system for a rail vehicle having brake members with linings and at least one disk, comprising at least one set of said linings, each lining having at least one positioning member configured to enable the mechanical connection of each said lining in a predetermined position on said system relative to said disk and a main bearing face configured to come into contact with said disk to clamp the disk under the direct or indirect action of an actuator of said system, wherein each said lining has several sides defining a circumferential edge surface of said lining, and said rail vehicle braking system further comprising at least one return member configured to separate said linings from said disk to unclamp the disk when said linings are released from the direct or indirect action of said actuator; wherein each lining has at least one connecting member provided on said circumferential edge surface, said at least one respective connecting member is provided substantially at a longitudinal center of located at a disk entry side or a disk exit side of said linings, said at least one return member has two end lugs which are opposite, connected to each other by an elastic portion, and configured for each to be mechanically connected with one of said connecting members of said respective linings, and said system is configured such that said connecting members and said end lugs are located at a distance from said at least one positioning member.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art includes U.S. Patent Nos. 6,957,724 (Gherardi et al. ) and 5,549,181 (Evans).  
Gherardi discloses all the limitations of claim 1 as recited in the 09/16/21 RCE submission.  Gherardi discloses that the linings (10, 12; 11, 13) include connecting members (portion of 47 on 18, 19) provided substantially at a longitudinal center of a longitudinal one of said sides of the linings, with return members (34) with end lugs (48) and an elastic portion (37, 38, 41).  See Figs. 1-4.  Prior to the instant examiner’s amendment, the location of the connecting members is at the ‘top’ and ‘bottom’ sides of the linings (i.e., the “longitudinal” sides).  The instant amendment clarifies that the connecting members are located on the ‘left’ and ‘right’ sides of the linings (i.e., the “disk entry” and “disk exit” sides).
Evans discloses a return member (30) located on the disk entry side and disk exit side of the linings (15, 16), further including end lugs (34d) and an elastic portion (31, 33a, 34a).  See Figs. 2, 4, 6.  However, the returns members are not located at a “longitudinal center” of the disk entry side or disk exit side.  Thus, the currently amended recitation of claim 1 overcomes both references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        October 21, 2021